UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. January 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary10.0% Accenture, Cl. A 91,620 2,891,527 Apollo Group, Cl. A 42,158 a,b 3,434,191 Best Buy 91,857 2,573,833 Carnival 137,178 a 2,495,268 DeVry 26,389 1,413,923 GameStop, Cl. A 62,455 b 1,547,635 Home Depot 494,235 10,640,880 Kohl's 40,410 b 1,483,451 News, Cl. A 597,900 3,820,581 Omnicom Group 71,920 1,862,009 Safeway 131,875 2,826,081 Time Warner 331,290 3,090,936 Consumer Staples13.6% Avon Products 45,141 923,133 Cadbury, ADR 47,800 1,543,940 Colgate-Palmolive 30,655 1,993,801 CVS Caremark 199,338 5,358,205 Dean Foods 108,583 a,b 2,099,995 Estee Lauder, Cl. A 45,317 1,189,571 Johnson Controls 74,930 937,374 Kimberly-Clark 16,940 871,902 Kraft Foods, Cl. A 319,079 8,950,166 Lorillard 47,400 2,818,404 McDonald's 18,100 1,050,162 PepsiCo 111,318 5,591,503 Philip Morris International 177,585 6,597,283 Procter & Gamble 50,037 2,727,016 Wal-Mart Stores 194,530 9,166,254 Energy12.4% Apache 21,614 1,621,050 Chevron 174,427 12,300,592 Devon Energy 21,630 1,332,408 Exxon Mobil 155,616 11,901,512 Hess 14,784 822,138 NRG Energy 61,840 a,b 1,444,582 Occidental Petroleum 137,250 7,486,987 Schlumberger 57,430 2,343,718 Ultra Petroleum 69,705 b 2,497,530 XTO Energy 146,320 5,427,009 Exchange Traded Funds.7% iShares Russell 1000 Value Index Fund 43,110 1,887,787 Standard & Poor's Depository Receipts (Tr. Ser. 1) 10,514 870,875 Financial12.1% Aflac 58,920 1,367,533 Ameriprise Financial 40,840 822,926 Assurant 46,051 1,215,746 Bank of America 193,990 1,276,454 Charles Schwab 209,762 2,850,666 Chubb 67,600 2,878,408 Eaton 40,620 1,788,092 Fidelity National Financial, Cl. A 173,900 2,542,418 Franklin Resources 68,360 3,309,991 Goldman Sachs Group 13,233 1,068,300 JPMorgan Chase & Co. 384,141 9,799,437 Marsh & McLennan Cos. 62,830 1,214,504 MetLife 94,710 2,721,018 Morgan Stanley 66,800 1,351,364 Northern Trust 35,140 2,021,253 PNC Financial Services Group 28,700 933,324 Prudential Financial 36,800 947,600 Travelers Cos. 59,320 2,292,125 Unum Group 103,126 1,460,264 Wells Fargo & Co. 218,550 4,130,595 Health Care14.9% Abbott Laboratories 163,938 9,088,723 Allergan 69,938 2,666,037 AmerisourceBergen 32,720 1,188,390 Baxter International 20,320 1,191,768 Biogen Idec 31,800 b 1,547,070 BioMarin Pharmaceutical 171,946 a,b 3,311,680 Cephalon 13,120 b 1,012,602 Covidien 80,911 3,102,128 Genentech 24,469 b 1,987,862 Gilead Sciences 81,201 b 4,122,575 Johnson & Johnson 27,383 1,579,725 Life Technologies 108,513 b 2,762,741 Merck & Co. 109,850 3,136,217 Pfizer 665,232 9,699,083 Shire, ADR 39,741 1,735,489 St. Jude Medical 33,660 b 1,224,214 UnitedHealth Group 34,610 980,501 Vertex Pharmaceuticals 37,820 b 1,249,951 Wyeth 130,796 5,620,304 Industrial8.2% Delta Air Lines 76,958 a,b 531,010 Dover 59,433 1,680,765 Energy Conversion Devices 26,096 a,b 656,836 FedEx 27,515 1,401,614 General Electric 377,660 4,581,016 Honeywell International 81,950 2,688,780 Lockheed Martin 41,350 3,392,354 Norfolk Southern 20,940 803,258 Union Pacific 72,321 3,166,937 Waste Management 394,072 a 12,291,106 Information Technology19.1% Activision Blizzard 112,027 b 981,357 Adobe Systems 120,227 b 2,321,583 Akamai Technologies 162,011 b 2,183,908 Altera 187,146 2,878,305 Apple 45,487 b 4,099,743 Broadcom, Cl. A 151,176 b 2,396,140 Cisco Systems 496,137 b 7,427,171 Electronic Arts 110,834 b 1,711,277 EMC 287,470 b 3,173,669 Google, Cl. A 11,956 b 4,047,465 Hewlett-Packard 161,958 5,628,040 Intel 365,103 4,709,829 International Business Machines 78,770 7,219,270 Juniper Networks 68,520 b 970,243 KLA-Tencor 54,731 1,096,809 MEMC Electronic Materials 83,280 b 1,132,608 Microsoft 638,338 10,915,580 QUALCOMM 156,076 5,392,426 Questar 60,200 2,045,596 Visa, Cl. A 58,928 a 2,908,097 Materials2.7% Air Products & Chemicals 19,980 1,004,994 Freeport-McMoRan Copper & Gold 34,512 a 867,632 Monsanto 47,229 3,592,238 Packaging Corp. of America 153,800 2,183,960 Praxair 42,906 2,671,328 Telecommunication Services1.5% AT & T 148,990 3,668,134 Verizon Communications 14,860 443,868 Windstream 191,270 1,660,224 Utilities3.7% Entergy 53,180 4,060,825 Exelon 83,140 4,507,851 FPL Group 20,930 1,078,941 Marathon Oil 40,860 1,112,618 Nokia, ADR 266,110 3,265,170 Total Common Stocks (cost $441,110,814) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,864,000) 3,864,000 c Investment of Cash Collateral for Securities Loaned6.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,289,520) 24,289,520 c Total Investments (cost $469,264,334) 106.3% Liabilities, Less Cash and Receivables (6.3%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At January 31, 2009, the total market value of the fund's securities on loan is $23,087,705 and the total market value of the collateral held by the fund is $24,289,520. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $469,264,334. Net unrealized depreciation on investments was $63,525,949 of which $14,497,103 related to appreciated investment securities and $78,023,052 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and
